Citation Nr: 0400857	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left leg disorder to 
include an ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran performed verified active duty service from May 
1977 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


REMAND

Service connection is in effect for residuals of a left knee 
injury.

Initially, the Board notes that, while post-service private 
treatment records make reference to a left ankle disability 
the record on appeal does not include medical opinion 
evidence as to the relationship, if any, between the 
veteran's current left leg disorder, to include an ankle 
disability, and military service, or his service connected 
left  knee, lumbar spine, and right ankle disabilities.  See 
38 C.F.R. §§ 3.303, 3.310 (2003); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.)  Therefore, because VA's duty to assist includes 
obtaining medical opinion evidence when needed to adjudicate 
the veteran's claim's, a remand for a VA examination is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2003). 

Next, the Board notes that governing statutes require VA to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, the Board notes that the April 2001 treatment 
record from Peninsula Orthopedic Associates both noted that 
the veteran was seen at VA for treatment of his left ankle 
disability, and that Peninsula Orthopedic Associates, after 
obtaining a referral, would begin treating left ankle 
disability.  However, a review of the record on appeal does 
not show VA treatment records or records from Peninsula 
Orthopedic Associates showing the veteran's complaints, 
diagnoses, or treatment for a left leg disorder, to include a 
left ankle disability.  Similarly, while a review of the 
record on appeal shows a number of references to post-service 
job injuries, the record on appeal does not show that the RO 
requested either the veteran's disability claims or medical 
records generated in connection with those injuries, if any.  
Therefore, on remand, the RO should request all of the 
veteran's records from the above sources.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), includes notification provisions that require VA to 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion of the evidence he is to 
provide, and which part VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).

Notably, however, a review of the record on appeal shows that 
the veteran was not provided adequate notification of the 
VCAA.  Specifically, a review of the record shows that the 
RO, in its December 2001 VCAA letter, failed to furnish the 
veteran with specific notice as to who would be responsible 
for obtaining evidence.  Therefore, on remand, the RO should 
undertake all necessary actions to insure that the veteran is 
provided adequate notice as provided by 38 U.S.C.A. 
§ 5103(a).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In so doing, the RO should be mindful of the amendments set 
forth in the Veterans Benefits Act of 2003 (December 16, 
2003).  Hence, on remand, the RO must take this opportunity 
to provide the veteran a VCAA notice that meets the criteria 
found in recently amended 38 U.S.C.A. §§ 5102 and 5103.

In light of the case law, which the Board is legally 
obligated to follow, this appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio, 38 U.S.C.A. §§ 5102, and 
5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
request that he describe the nature of 
any post-service job injuries, whether 
these injuries involved his left leg and 
ankle, whether he filled insurance, 
Workmen's Compensation, and/or Social 
Security Administration (SSA) disability 
claims in connection with these injuries.  
He should also identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who treated him in 
connection with these injuries.

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for a 
left leg and/or ankle disability since 
his separation from military service.  
The RO must inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all post-May 1980 treatment 
records from his local VA medical center 
and any outstanding records from 
Peninsula Orthopedic Associates.  The aid 
of the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claim's file, and the veteran 
notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the 
orthopedist is asked to answer the 
following questions:

i.  Does the veteran have a left leg 
and/or ankle disorder? If so, what 
is the diagnosis?  

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed left leg 
and/or left ankle disability is 
related to military service?

iii.  If arthritis, verified by x-
ray is diagnosed, is it as least as 
likely as not that the disorder 
manifested itself to a compensable 
degree within one year after the 
veteran's separation from military 
service?

iv.  Is it as least as likely as not 
that any currently diagnosed 
disability was caused or aggravated 
by any already service connection 
disabilities, such as the veteran's 
service connected left knee, lumbar 
spine, and/or right ankle 
disabilities?

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


